Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 1 of 26 Page ID #:335



   1   BAKER MARQUART LLP
   2   Ryan Baker (Bar No. 214036)
        rbaker@bakermarquart.com
   3   Donald Pepperman (Bar No. 109809)
   4    dpepperman@bakermarquart.com
       Scott M. Malzahn (Bar No. 229204)
   5    smalzahn@bakermarquart.com
   6   Teresa L. Huggins (Bar No. 263257)
        thuggins@bakermarquart.com
   7   777 S. Figueroa St., Suite 2850
   8   Los Angeles, California 90017
       Telephone: (424) 652-7800
   9   Facsimile: (424) 652-7850
  10
       Attorneys for Defendant
  11   Carsten Breitfeld
  12                             UNITED STATES DISTRICT COURT
  13                        CENTRAL DISTRICT OF CALIFORNIA
  14                                  WESTERN DIVISION
  15 BYTON NORTH AMERICA                         Case No.: 2-19-cv-10563-DMG-JEM
  16 CORPORATION, a Delaware
     corporation; and BYTON LIMITED, a           REPLY BRIEF IN SUPPORT OF
  17 Hong Kong company,                          DEFENDANT CARSTEN
  18                                             BREITFELD’S MOTION TO
                   Plaintiffs,                   DISMISS PLAINTIFFS’ FOURTH,
  19                                             FIFTH, SIXTH, SEVENTH AND
                                                 EIGHTH CAUSES OF ACTION
  20         v.
  21 ICONIQ MOTORS NORTH
                                                 Date: February 28, 2020
  22 AMERICA, INC., a California
     corporation; CARSTEN BREITFELD,             Time: 9:30 a.m.
  23 an individual; and DOES 1 through 10,       Ctrm.: 8C

  24 inclusive,

  25               Defendants.
  26

  27

  28



                  REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 2 of 26 Page ID #:336



   1
                                                            TABLE OF CONTENTS
   2
       INTRODUCTION ................................................................................................................................1
   3
       ARGUMENT ........................................................................................................................................2
   4

   5        A. Plaintiffs Fail to Give Defendant Fair Notice of the Intentional and Negligent
               Interference with Prospective Economic Advantage Claims ...................................................2
   6
                 1. Plaintiffs Fail to Allege a Lost Business Expectancy .........................................................2
   7
                 2. Plaintiffs Do Not Identify Any Disrupted Relationship .....................................................5
   8
                 3. Plaintiffs Fail to Allege Independently Wrongful Conduct ................................................8
   9
            B. Plaintiffs Fail to Plead Intentional Interference with Contractual Relationship .....................10
  10
                 1. Plaintiffs Fail to Allege Causation ....................................................................................10
  11

  12             2. Plaintiffs Fail to Identify Any Specific Contractual Relationship ....................................13

  13             3. The Agreements Alleged as the Basis of Plaintiffs’ Interference Claims
                    are Illegal in Violation of Business and Professions Code Section 16600 .......................15
  14
            C. Plaintiffs’ Conversion and UCL Claims Are Impermissibly Duplicative of
  15           Their Other Claims .................................................................................................................17
  16             1. CUTSA Preempts Plaintiffs’ Conversion and UCL Claims .............................................17
  17
                 2. Plaintiffs’ UCL Claim Impermissibly Seeks Duplicative Relief ......................................19
  18
       CONCLUSION...................................................................................................................................20
  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                         ii
                          REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 3 of 26 Page ID #:337



                                                                              TABLE OF AUTHORITIES
                     1

                     2                                                                                                                                          Page(s)

                     3       Cases

                     4       AlterG, Inc. v. Boost Treadmills, LLC,
                                 388 F. Supp. 3d 1133 (N.D. Cal. 2019) ..........................................................................................6
                     5
                             Amaretto Ranch Breedables, LLC v. Ozimals, Inc.,
                     6         2013 WL 3460707 (N.D. Cal., July 9, 2013) .................................................................................6
                     7       Bancroft-Whitney Co. v. Glen,
                     8          64 Cal. 2d 327 (1966) .....................................................................................................................8

                     9       Barker v. Insight Global, LLC,
                                2017 WL 10504692 (N.D. Cal., Nov. 21, 2017) ............................................................................9
        10
                             Cal-Cleve, Ltd. v. Wrag-time Air Freight, Inc.,
        11                      2005 WL 8157876 (C.D. Cal., June 1, 2005) .................................................................................2
        12                   Calsoft Labs, Inc. v. Panchumarthi,
                                2019 WL 5811300 (N.D. Cal., Nov. 7, 2019) ..............................................................................14
        13

        14                   Celebrity Chefs Tour, LLC v. Macy’s, Inc.,
                                16 F. Supp. 3d 1141 (S.D. Cal. 2014).................................................................................3, 10, 11
        15
 Telephone: (424) 652-7800




                             In re Centerstone Diamonds, Inc.,
        16                       2014 WL 1330186 (C.D. Cal. Apr. 2, 2014) ................................................................................13
        17                   Cheverez v. Plains All American Pipeline, LP,
                                2016 WL 4771883 (C.D. Cal., Mar. 4, 2016) .............................................................................0, 5
        18
        19                   Damabeh v. 7-Eleven, Inc.,
                               2013 WL 1915867 (N.D. Cal. May 8, 2013) ..............................................................................6, 7
        20
                             Diodes, Inc. v. Franzen,
        21                      260 Cal. App. 2d 244 (1968) ..........................................................................................................6

        22                   Dowell v. Biosense Webster, Inc.,
                               179 Cal. App. 2d 564 (2009) ..................................................................................................14, 15
        23
                             Dryden v. Tri-Valley Growers,
        24
                                65 Cal. App. 3d 990 (1977) ..........................................................................................................11
        25
                             Green Crush, LLC v. Paradise Splash I, Inc.,
        26                      2018 WL 4940825 (C.D. Cal., May 3, 2018) ....................................................................... passim

        27                   Kolani v. Gluska,
                                64 Cal. App. 4th 402 (1998) .........................................................................................................15
        28

                                                                               iii
                                                REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 4 of 26 Page ID #:338



                             Korea Supply Co. v. Lockheed Martin Corp.,
                     1
                                29 Cal. 4th 1134 (2003) ..................................................................................................................8
                     2
                             Mattel, Inc. v. MGA Entertainment, Inc.,
                     3          782 F. Supp. 2d 911 (C.D. Cal. 2011) ..........................................................................................16

                     4       National Funding, Inc. v. Commercial Credit Counseling Services, Inc.,
                                2018 WL 6444899 (C.D. Cal., Nov. 6, 2018) ..............................................................................11
                     5
                             Nott v. IBM Corp.,
                     6          2011 WL 13217659 (C.D. Cal., Apr. 11, 2011) ...........................................................................10
                     7
                             O’Connor, v. Uber Technologies, Inc.,
                     8          58 F. Supp. 3d 989 (N.D. Cal. 2014) ..............................................................................................2

                     9       Personal Electric Transports, Inc. v. Office of the United States Trustees,
                                313 Fed. Appx. 51 (9th Cir. 2009)................................................................................................16
        10
                             Philips v. Ford Motor Company,
        11                      2015 WL 4111448 (N.D. Cal. July 7, 2015) ................................................................................19
        12                   Popescu v. Apple, Inc.,
        13                      1 Cal. App. 5th 39 (2016) ...............................................................................................................2

        14                   R Power Biofuels, LLC v. Chemex LLC,
                                2016 WL 6663002 (N.D. Cal., Nov. 11, 2016) ..............................................................................6
        15
 Telephone: (424) 652-7800




                             Reeves v. Hanlon,
        16                      33 Cal. 4th 1140 (2004) ....................................................................................................1, 3, 8, 11
        17                   Renaissance Realty v. Soriano,
        18                      120 Cal. App. 3d Supp. 13 (1981) ................................................................................................16

        19                   Sebastian International, Inc. v. Russolillo,
                                162 F. Supp. 2d 1198 (C.D. Cal. 2001) ..........................................................................................5
        20
                             Silvaco Data Systems v. Intel Corp.,
        21                       184 Cal. App. 4th 210 (2010) ...................................................................................................1, 16
        22                   SMC Networks v. Hitron Technologies, Inc.,
                               2013 WL 12114104 (C.D. Cal., Nov. 13, 2013) ........................................................................2, 8
        23

        24                   Terarecon, Inc. v. Fovia, Inc.,
                                2006 WL 1867734 (N.D. Cal., July 6, 2006) ...............................................................................17
        25
                             Transcription Communications Corp. v. John Muir Health,
        26                      2009 WL 666943 (N.D. Cal., Mar. 13, 2009) ................................................................................5
        27                   TYR Sport, Inc. v. Warnaco Swimwear, Inc.,
                                679 F. Supp. 2d 1120 (C.D. Cal. 2009) ..........................................................................................5
        28

                                                                               iv
                                                REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 5 of 26 Page ID #:339



                             UMG Recordings, Inc. v. Global Eagle Entertainment, Inc.,
                     1
                               117 F. Supp. 3d 1092 (C.D. Cal. 2015) ..............................................................................9, 12, 13
                     2
                             Western Air Charter, Inc. v. Schembari,
                     3          2017 WL 7240775 (C.D. Cal., Dec. 14, 2017) .............................................................................15

                     4       Wynn v. National Broadcasting Co., Inc.,
                               234 F. Supp. 2d 1067 (C.D. Cal., 2002) .......................................................................................10
                     5
                             Youst v. Longo,
                     6          43 Cal. 3d 64 (1987) .......................................................................................................................2
                     7
                             Zapata Fonseca v. Goya Foods, Inc.,
                     8          2016 WL 4698942 (N.D. Cal., Sept. 8, 2016) ........................................................................18, 19

                     9
        10

        11

        12

        13

        14

        15
 Telephone: (424) 652-7800




        16

        17

        18
        19

        20

        21

        22

        23

        24

        25

        26

        27

        28

                                                                               v
                                                REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 6 of 26 Page ID #:340



   1
        I.    INTRODUCTION
   2
              Byton North America Corporation and Byton Limited (together, “Plaintiffs” or
   3
       “Byton”) purport to oppose Defendant Carsten Breitfeld’s (“Defendant’s” or “Dr.
   4
       Breitfeld’s”) Federal Rule 12(b)(6) Motion to Dismiss (“Motion”), but the filed
   5
       Opposition addresses conveniently recharacterized argument that almost entirely
   6
       ducks what is argued in the Motion. Byton’s argument by strawman is unavailing.
   7
       Through bolstered by serial citations that appear to pass any quantitative standard,
   8
       these citations are largely inapposite and wither under the slightest qualitative
   9
       scrutiny. Byton leaves intact and essentially unopposed the majority of Dr.
  10
       Breitfeld’s Motion. The Motion should be granted in its entirety.
  11
              For example, Byton is simply wrong when it says “Breitfeld does not contend
  12
       that Byton pled legal conclusions.” (Opp. 5.) That is all Byton has plead, and exactly
  13
       what Dr. Breitfeld argued in his Motion. (See e.g. Mot. 14 (“conclusory allegations
  14
       will not suffice”).) Byton then argues that an existing, at-will employment
  15
       relationship “may be actionable” as intentional interference with prospective
  16
       economic advantage. (Opp. 7 (emphasis added).) But what Dr. Breitfeld actually
  17
       argued was that “Plaintiffs allege Defendants interfered with their already existing
  18
       relationships with their former employees, but fail to identify any prospective
  19
       business opportunity they lost as a result of Defendants’ purported interference.”
  20
       (Mot. at 8 (emphasis added).) The California Supreme Court has plainly held: “a
  21
       defendant is not subject to liability for intentional interference if the interference
  22
       consists merely of extending a job offer that induces an employee to terminate his or
  23
       her at-will employment.” Reeves v. Hanlon, 33 Cal. 4th 1140, 1152-1153 (2004).
  24
       But that is all Plaintiffs allege.
  25
              Byton also argues that its intentional and negligent interference with
  26
       prospective advantage and intentional interference with contractual relations claims
  27
       do not require identification of specific employee or contractual relationships subject
  28
       to the interference. (Opp. 9-10, 13-15.) But courts that have allowed such claims to

                                                   1
                    REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 7 of 26 Page ID #:341



                     1       proceed with unnamed individuals or contracts have done so where there were
                     2       enough factual allegations to otherwise put the defendant on notice of the claim --
                     3       which is not the case here. See e.g. SunPower Corp. v. SolarCity,” 2012 WL
                     4       6160472, at *15 (N.D. Cal. Dec. 11, 2012). Byton also fails to allege Dr. Breitfeld’s
                     5       actions caused any employee to do anything, or even to allege a valid contract in
                     6       support of its intentional interference with contractual relations claim.
                     7              Byton’s conversion and UCL claims are preempted, not because they allege
                     8       confidential and proprietary information, as Byton argues (Opp. 20), but because they
                     9       are wholly duplicative of Byton’s CUTSA claim. See Silvaco Data Systems v. Intel
        10                   Corp., 184 Cal. App. 4th 210, 240 (2010). Byton’s UCL claim is also impermissibly
        11                   duplicative of its other causes of action. See Green Crush, LLC v. Paradise Splash I,
        12                   Inc., 2018 WL 4940825, at *6 (C.D. Cal., May 3, 2018).
        13                          Contrary to Byton’s assertion (Opp. 5), Plaintiffs’ failure to properly allege
        14                   these claims deprives Dr. Bretifeld of fair notice. Dr. Breitfeld respectfully requests
        15                   that this Court dismiss Dr. Breitfeld’s fourth, fifth, sixth, seventh and eighth claims
 Telephone: (424) 652-7800




        16                   for relief.
        17                   II.    ARGUMENT
        18                          A. Plaintiffs Fail to Give Defendant Fair Notice of the Intentional and
        19                                 Negligent Interference with Prospective Economic Advantage Claims
        20                                 1. Plaintiffs Fail to Allege a Lost Business Expectancy
        21                          Byton argues it has properly pled claims for intentional and negligent
        22                   interference with prospective economic advantage because “inducing the termination
        23                   of an at-will employment relation may be actionable” under the tort. (Opp. 7 (quoting
        24                   Reeves, 33 Cal. 4th at 1144) (emphasis added).) But any relationship may be
        25                   actionable, if properly pled. Dr. Breitfeld never argued otherwise.
        26                          Plaintiffs’ claims do not fail simply because they involve existing at-will
        27                   employees. Rather, as Dr. Breitfeld argued in his Motion, they fail because
        28                   “Plaintiffs allege Defendants interfered with their already existing relationships with

                                                                          2
                                           REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 8 of 26 Page ID #:342



                     1       their former employees, but fail to identify any prospective business opportunity they
                     2       lost as a result of Defendants’ purported interference.” (Mot. at 8.) For example, as
                     3       Dr. Breitfeld noted, “Plaintiffs do not allege BYTON would have entered into a
                     4       written contract with any of the employees but for the Defendants’ alleged
                     5       interference.” (Id.)1
                     6             Plaintiffs do not dispute that they must allege a lost business opportunity as a
                     7       result of Defendant’s purported interference. To the contrary, in each and every case
                     8       Plaintiffs cite, the plaintiff in question alleged it lost a business opportunity as a result
                     9       of the defendant’s purported interference. See e.g. O’Connor, v. Uber Techs, Inc., 58
        10                   F. Supp. 3d 989, 994 (N.D. Cal. 2014) (defendants’ interference caused lost
        11                   expectancy of driver tips).2
        12                         Byton fails to distinguish SOS Co., Inc. v. E-Collar Technologies, Inc. (Opp.
        13                   7.) SOS did not say that interference with existing employee relationships could
        14                   never be the basis of an intentional interference claim. (Id.) Rather, the SOS court
        15                   found plaintiffs’ allegations that defendants interfered with plaintiffs’ existing
 Telephone: (424) 652-7800




        16                   employees insufficient because plaintiffs did not allege they had lost any prospective
        17

        18                   1
                               In another strawman attempt, Byton reframes Dr. Breitfeld’s argument as stating
        19                   that Dr. Breitfeld argued an interfered-with contract is a requirement of the tort.
                             (Opp. 8, n. 7.) Dr. Breitfeld made no such claim anywhere in his Motion. (Mot. 1-
        20
                             24.) Dr. Breitfeld merely used the interfered-with contract as one example of how
        21                   Plaintiffs could have alleged Defendants interfered with a prospective business
                             advantage, but failed to do so. (Id. 8.); see Youst v. Longo, 43 Cal. 3d 64, 75 (1987)
        22
                             (thwarted contract can be basis for demonstrating lost business expectancy).
        23                   2
                               None of Plaintiffs’ remaining cases dispense with the requirement that a plaintiff
        24                   allege a lost business expectancy. See Cal-Cleve, Ltd. v. Wrag-time Air Freight, Inc.,
        25                   2005 WL 8157876, at *1 (C.D. Cal., June 1, 2005) (defendants interfered with
                             expectancy of marketplace competition); SMC Networks v. Hitron Techs., Inc., 2013
        26                   WL 12114104, at *11 (C.D. Cal., Nov. 13, 2013) (defendant interfered with sales
        27                   expectancy); Popescu v. Apple, Inc., 1 Cal. App. 5th 39, 49 (2016) (defendants
                             interfered with plaintiff’s job expectancy).
        28

                                                                        3
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 9 of 26 Page ID #:343



                     1       business opportunity due to purported interference. 2017 WL 5714716, at *9-10. As
                     2       the SOS court put it, because “lost business opportunities do not appear to be the basis
                     3       of this claim; rather, the claim, as pled, seems to be that Defendants interfered with
                     4       [plaintiffs’] existing relationship with its employees,” plaintiffs’ claim failed as a
                     5       matter of law. Id. at *10.
                     6             Indeed, in Reeves v. Hanlon, relied on by Plaintiff (Opp. 7), the court held, “a
                     7       defendant is not subject to liability for interference with prospective economic
                     8       advantage if the interference consists merely of extending a job offer that induces an
                     9       employee to terminate his or her at-will employment.” 33 Cal. 4th at 1153 (emphasis
        10                   added). Reeves found defendants liable for interfering with an at-will employment
        11                   relation because they engaged in “unlawful acts.” Id. at 1155. In that case, the
        12                   defendants had “mounted a campaign against the [plaintiffs’] firm involving
        13                   destruction of computer records, misuse of confidential information, and unethical
        14                   conduct,” which caused employees to quit and “unfairly impaired [the] firm’s ability
        15                   to retain its employees.” Id. at 1147. As a result of defendants’ actions in Reeves,
 Telephone: (424) 652-7800




        16                   plaintiffs lost the business expectancy of clients and revenue. Id. Reeves did not
        17                   dispense with the requirement of business expectancy; it affirmed that essential
        18                   element. Id. at 1146-47.
        19                         Plaintiffs do not satisfy the standard Reeves confirms; instead, they allege only
        20                   that Defendant interfered with existing employee relationships by soliciting
        21                   employees to work at Iconiq Motors North America, Inc. (“Iconiq”). (Compl. ¶¶ 42-
        22                   49.) Plaintiffs do not claim any lost business expectancy as a result of Dr. Breitfeld’s
        23                   purported interference. (Id.) These allegations are insufficient. See Celebrity Chefs
        24                   Tour, LLC v. Macy’s, Inc., 16 F. Supp. 3d 1141, 1158 (S.D. Cal. 2014) (dismissing
        25                   claim for interference with prospective economic advantage because plaintiff failed to
        26                   allege a “lost economic advantage would have been realized but for the defendant’s
        27                   interference”) (quotations and citations omitted). The interference claims should be
        28                   dismissed.

                                                                         4
                                          REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 10 of 26 Page ID #:344



                     1                 2. Plaintiffs Do Not Identify Any Disrupted Relationship
                     2             Plaintiffs also fail to identify the specific employee relationships Defendant is
                     3       alleged to have interfered with. Plaintiffs argue they do not have to provide the
                     4       names of the individual employees at issue, but courts that have allowed the claim to
                     5       proceed without naming specific individuals have done so because the plaintiff
                     6       provided enough “specific facts regarding with which [] relationship Defendants’
                     7       conduct interfered” so as to put the defendant on notice of the claim. SunPower,
                     8       2012 WL 6160472, at *15 (N.D. Cal., Dec. 11, 2012). For example, in Ramona
                     9       Manor Convalescent Hospital v. Care Enterprises, the court held that an injured
        10                   party’s specific identity was not required to state a claim because the defendant, a
        11                   holdover lessee, had knowledge of the relationship between the owner of nursing
        12                   home and “a specific, albeit unnamed, new lessee” that he was alleged to have
        13                   interfered with. 177 Cal. App. 3d 1120, 1133 (1986).
        14                         Plaintiffs’ attempt to distinguish Dr. Breitfeld’s authority on the grounds that
        15                   those cases did not require a specific individual to be named thus fails. (Opp. 10.)
 Telephone: (424) 652-7800




        16                   In SunPower, the court refused to uphold an interference claim where the plaintiff
        17                   failed to identify “any specific [] relationship with which [the defendant] interfered,
        18                   nor alleged any facts regarding how [the defendant] interfered with those []
        19                   relationships.” 2012 WL 6160472, at *15 (emphasis added). Similarly, in Westside
        20                   Ctr. Associates v. Safeway Stores 23, Inc., the court dismissed an intentional
        21                   interference claim where plaintiff failed to provide specific facts as to “an identifiable
        22                   buyer” or to specify the “factual basis upon which to determine whether the plaintiff
        23                   was likely to have actually received the expected benefit.” 42 Cal. App. 4th 507, 527
        24                   (1996). Here, Plaintiffs only allege that Dr. Breitfeld solicited unspecified at-will
        25                   employees for employment, but fail to provide any facts as to how Dr. Breitfeld
        26                   interfered with those relationships so as to allow him to deduce which relationships
        27                   are at issue. This is inadequate.
        28                         In all of Plaintiffs’ Ninth Circuit authority, the plaintiff alleged facts sufficient

                                                                        5
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 11 of 26 Page ID #:345



                     1       to put the defendant on notice of the relationship with which defendant was alleged to
                     2       have interfered; the very thing Plaintiffs fail to do here. For example, in Qwest
                     3       Communications Corp. v. Herakles, LLC, the court allowed a claim for intentional
                     4       interference with prospective economic advantage to proceed without naming names
                     5       because plaintiff alleged defendant “had access to the list of prospective customers”
                     6       he was alleged to have interfered with. 2008 WL 783347, at *11 (E.D. Cal., Mar. 20,
                     7       2008).3 Plaintiffs’ other Ninth Circuit authority is similarly factually inapposite.4
                     8             Plaintiffs argue that Dr. Breitfeld must necessarily be aware of the “discrete,
                     9       readily identifiable group of employees” who left Byton for Iconic. (Opp. 9.) But the
        10                   employees are neither discrete nor readily identifiable. Plaintiffs give no indication
        11
                             3
                                After arguing that the Court should disregard Dr. Breitfeld’s citations to SOS
        12                   because it is a “non-binding, unpublished district court case,” Plaintiffs turn around
        13                   and ask this Court to rely on Qwest, 2008 WL 783347 – a non-binding, unpublished
                             district court case. (Compare Opp. 7 with Opp. 9.) Byton cannot have it both ways:
        14
                             it cannot ask the Court to disregard Dr. Breitfeld’s unpublished authority, and then
        15                   ask the Court to rely on Byton’s unpublished authority. In fact, Byton relies on
 Telephone: (424) 652-7800




                             unpublished authority throughout its Opposition – 18 cases, by Dr. Breitfeld’s count.
        16
                             (See Opp. 8-9, 11-12, 14-15, 18-19, 21-24.) By Plaintiffs’ own logic, all of this
        17                   authority (and presumably the arguments on which it is based) must be disregarded
                             by this Court. (See Opp. 7.)
        18
        19                   4
                              See Sebastian Int’l, Inc. v. Russolillo, 162 F. Supp. 2d 1198, 1204 (C.D. Cal. 2001)
                             (interference with contractual relations claim allowed to stand where specific
        20
                             relations were not identified because plaintiff “provided Defendants with a
        21                   representative list of salons and distributors with whom [plaintiff] had contractual
                             relations); TYR Sport, Inc. v. Warnaco Swimwear, Inc., 679 F. Supp. 2d 1120, 1140
        22
                             (C.D. Cal. 2009) (relying on Seventh Circuit authority to hold plaintiff was on notice
        23                   of claim because the specific “economic expectancy” lost was alleged); Transcription
                             Commc’ns Corp. v. John Muir Health, 2009 WL 666943, at *10 (N.D. Cal., Mar. 13,
        24
                             2009) (allegations that “JMH had a contractual relationship with TCC, or, at least,
        25                   was aware that JMH had a contractual relationship with a party other than Focus” was
                             sufficiently particular to put defendant on notice of the claim); Cheverez v. Plains All
        26
                             American Pipeline, LP, 2016 WL 4771883, at *9 (C.D. Cal., Mar. 4, 2016) (specific
        27                   relationships need not be identified because the complaint was “replete with
                             examples that render its relationship with those parties plausible”).
        28

                                                                        6
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 12 of 26 Page ID #:346



                     1       of how many employees they allege left Byton for Iconiq, or how many of that group
                     2       allegedly did so as a result of anything Dr. Breitfeld purportedly did. See e.g. R
                     3       Power Biofuels, LLC v. Chemex LLC, 2016 WL 6663002, at *17 (N.D. Cal., Nov. 11,
                     4       2016) (dismissing intentional interference with prospective economic advantage tort
                     5       where plaintiff did not identify “specific companies” alleged to be interfered with and
                     6       “from Plaintiff’s allegations it was impossible to even tell how many such
                     7       relationships existed”). Indeed, Plaintiffs fail to allege any facts that would allow Dr.
                     8       Breitfeld to deduce what relationships are at issue. Plaintiffs do not allege a single
                     9       action Dr. Breitfeld took to induce any employee to quit his employment. Nor do
        10                   they allege any business expectancy they lost as a result of any of those actions. See
        11                   Amaretto Ranch Breedables, LLC v. Ozimals, Inc., 2013 WL 3460707, at *7 (N.D.
        12                   Cal., July 9, 2013) (“[T]o state a claim for intentional interference with prospective
        13                   business advantage, it is essential that the plaintiff allege facts showing that the
        14                   defendant interfered with the plaintiff’s relationship with a particular individual.”)
        15                   (emphasis added).5
 Telephone: (424) 652-7800




        16                         In any given industry, particularly a nascent and rapidly growing industry such
        17                   as electric automobiles, employees frequently change jobs. Byton’s attempt to hold
        18                   Dr. Breitfeld liable for some unidentified harm as a result of an unknown group of
        19                   people changing jobs must be categorically rejected. See e.g. Diodes, Inc. v. Franzen,
        20                   260 Cal. App. 2d 244, 255 (1968) (“The interests of the employee in his own mobility
        21

        22                   5
                               See also Damabeh v. 7-Eleven, Inc., 2013 WL 1915867, at *10 (N.D. Cal. May 8,
        23                   2013) (“to state a claim for intentional interference with prospective business
                             advantage, it is essential that the Plaintiff allege facts showing that Defendant
        24
                             interfered with Plaintiff’s relationship with a particular individual”) (emphasis
        25                   added); AlterG, Inc. v. Boost Treadmills, LLC, 388 F. Supp. 3d 1133, 1152 (N.D. Cal.
                             2019) (dismissing claim for intentional interference with prospective economic
        26
                             advantage where complaint failed to identify specific parties or to allege any facts
        27                   suggesting the economic relationship in question “contain[ed] the probability of
                             future economic benefit to [plaintiff]”).
        28

                                                                        7
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 13 of 26 Page ID #:347



                     1       and betterment are deemed paramount to the competitive interests of the employers,
                     2       where neither the employee nor his new employer has committed any illegal act
                     3       accompanying the employment change.”).
                     4             Essentially, Byton argues that Dr. Breitfeld should just know what he did.
                     5       (Opp. 2 (Byton does not have to identify specific relationships because “Breitfeld, as
                     6       the party engaged in these activities, is in a better position than Byton to know the
                     7       exact details of his misconduct.”).) Plaintiffs provide no authority that this is the
                     8       proper pleading standard for the tort. Defendant is aware of no such authority.
                     9             Contrary to Plaintiffs’ claim (Opp. 2), Plaintiffs have not met the standards of
        10                   notice pleading – Dr. Breitfeld is only on notice that Byton seeks to blame him for
        11                   some unknown group of people changing jobs. This is not sufficient notice.
        12                   Damabeh, 2013 WL 1915867, at *10 (dismissing interference claim for failure to
        13                   identify specific employee relationships and rejecting claim that those relationships
        14                   “may be uncovered through discovery”; “Plaintiff bears the burden of alleging a
        15                   plausible claim for relief” under Rule 8).6
 Telephone: (424) 652-7800




        16                                3.     Plaintiffs Fail to Allege Independently Wrongful Conduct
        17                         Byton also argues that it has alleged independently wrongful conduct because
        18                   it alleges that Dr. Breitfeld’s purported interference was (1) a breach of his fiduciary
        19                   duties to Byton, (2) “interconnected with [Dr. Breitfeld’s] larger goal” of
        20                   misappropriating trade secrets, and (3) a violation of the UCL. (Opp. 11-12.) All
        21                   three arguments fail.
        22                         First, while Byton is correct that a breach of fiduciary duty may constitute an
        23                   independently wrongful act, Byton’s allegations that Dr. Breitfeld breached his
        24

        25
                             6
                              Dr. Breitfeld asked Plaintiffs to identify the specific relationships he was alleged to
                             have interfered with during meet and confer. (Declaration of Teresa L. Huggins in
        26                   support of Reply ¶ 2.). Plaintiffs refused to do so. (Id.) Plaintiffs have failed to offer
        27                   any explanation why they cannot identify the specific employee relationships that
                             Defendants purportedly interfered with, or provide facts that would put Dr. Breitfeld
        28                   on notice of those relationships.
                                                                        8
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 14 of 26 Page ID #:348



                     1       fiduciary duties by poaching its employees are insufficient here. (Opp. 11.) Under
                     2       California law, the “mere fact that [an] officer makes preparations to compete before
                     3       he resigns his office is not sufficient to constitute a breach of [fiduciary] duty,” even
                     4       if such preparations include “offer[ing] employees of his specific corporation jobs
                     5       with a competing enterprise he is preparing to join.” See Bancroft-Whitney Co. v.
                     6       Glen, 64 Cal. 2d 327, 345-46 (1966). Indeed, California law is clear: absent
                     7       allegations of unfair or deceptive means, “a defendant is not subject to liability for
                     8       intentional interference if the interference consists merely of extending a job offer
                     9       that induces an employee to terminate his or her at-will employment.” Reeves, 33
        10                   Cal. 4th at 1153 (claim requires allegations of wrongdoing beyond the interference
        11                   itself). Plaintiffs do not make any such allegations here.
        12                         Plaintiffs try to end-run California law, citing to SMC Networks v. Hitron
        13                   Technologies, Inc. for the proposition that mere solicitation of employees is sufficient
        14                   to state a claim for breach of fiduciary duty, which is sufficient to satisfy the
        15                   independently wrongful prong of the tort. (Opp. 11.) But the fiduciary duty claim in
 Telephone: (424) 652-7800




        16                   SMC Networks was decided under Delaware law. 2013 WL 12114104, at *8 (“Court
        17                   will apply Delaware law to the entirety of Plaintiff’s breach of fiduciary duty
        18                   claim.”). Byton provides no on-point authority that merely soliciting a former
        19                   employer’s employees, without a contractual obligation or additional allegations of
        20                   deceptive or unfair means, constitutes a breach of fiduciary duty sufficient to
        21                   constitute an independently wrongful act under the tort. See Bancroft, 64 Cal. 2d at
        22                   354-47; Reeves, 33 Cal. 4th at 1153.
        23                         Second, Plaintiffs posit that Dr. Breitfeld’s solicitation of employees is
        24                   “independently wrongful” because it is “interconnected” to his “larger goal” of
        25                   misappropriating their trade secrets, arguing that, “[a]fter all, the Byton employees
        26                   that Breitfeld lured to Iconiq also disclosed Byton’s trade secrets and other
        27                   confidential information to Iconiq.” (Opp. 12.) But these allegations refer to what
        28                   Byton’s employees purportedly did, not any act by Dr. Breitfeld. See Korea Supply

                                                                        9
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 15 of 26 Page ID #:349



                     1       Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1158 (2003) (“a plaintiff that
                     2       chooses to bring a claim for interference with prospective economic advantage has a
                     3       more rigorous pleading burden since it must show that the defendant’s conduct was
                     4       independently wrongful”) (emphasis added). Moreover, where, as here, CUTSA is
                     5       alleged, misappropriation of trade secrets “cannot constitute an independently
                     6       wrongful act” as a matter of law. See Barker v. Insight Global, LLC, 2017 WL
                     7       10504692, at *3-5 (N.D. Cal., Nov. 21, 2017) (“alleged misuse of confidential
                     8       information” could not constitute independently wrongful act for interference claim
                     9       because it was preempted by CUTSA).
        10                         Finally, Plaintiffs’ UCL claim cannot be the independently wrongful act,
        11                   because Plaintiffs’ UCL claim relies on the same preempted misappropriation of
        12                   trade secrets allegations. See id. Plaintiffs’ UCL claim also impermissibly seeks
        13                   duplicative relief. See Green Crush, 2018 WL 4940825, at *6 (dismissing UCL
        14                   claim as duplicative of other claims). Byton cannot use its own insufficient UCL
        15                   allegations to satisfy the independently wrongful element of this tort. See UMG
 Telephone: (424) 652-7800




        16                   Recordings, Inc. v. Global Eagle Entertainment, Inc., 117 F. Supp. 3d 1092, 1117
        17                   (C.D. Cal. 2015) (improperly pled fraud claim could not form basis of independently
        18                   wrongful conduct in claim for interference with prospective economic advantage).
        19                         Absent an independently wrongful act, Plaintiffs’ interference claims fail as a
        20                   matter of law.
        21                         B.    Plaintiffs Fail to Plead Intentional Interference with Contractual
        22                               Relations
        23                              1. Plaintiffs Fail to Allege Causation
        24                         Attempting to satisfy causation, Byton alleges Defendant was aware of Byton’s
        25                   employment and confidentiality agreements with its employees, that Defendant
        26                   solicited Byton employees to work at Iconiq, and that Byton employees resigned
        27                   from Byton and disclosed its confidential information in breach of the agreements.
        28                   (Opp. 16.) But Byton’s allegations are merely correlative. The tort requires a

                                                                         10
                                          REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 16 of 26 Page ID #:350



                     1       plaintiff to allege that a defendant’s actions caused the purported disruption of the
                     2       contractual relationship.
                     3             In Fortinet, Inc. v. FireEye, Inc., the court dismissed an intentional interference
                     4       with contractual relations claim where, as here, “Plaintiff provide[d] conclusory
                     5       allegations that Defendant ‘solicited, induced and encouraged’” plaintiff’s employees
                     6       to breach their contracts, but “provide[d] no factual allegations as to how.” 2014 WL
                     7       4955087, at *9 (N.D. Cal., Sept. 30, 2014); Nott v. IBM Corp., 2011 WL 13217659,
                     8       at *9 (C.D. Cal., Apr. 11, 2011) (dismissing intentional interference with contractual
                     9       relations claim where the plaintiff alleged the defendant “intentionally and
        10                   wrongfully interfered” with a contract between plaintiff and the third party, but failed
        11                   to “allege the nature of the acts that constituted the interference”).7 As in Fortinet,
        12                   Plaintiffs allege Defendant solicited employees and that those employees
        13                   subsequently breached their contracts. Plaintiffs fail to provide a single factual
        14                   allegation as to how Defendant’s solicitation caused any employee to do anything.
        15                         Plaintiffs attempt to distinguish Celebrity Chefs Tour, LLC v. Macy’s, Inc.
 Telephone: (424) 652-7800




        16                   because the plaintiffs in that case made conclusory allegations “without providing
        17                   any background facts” (Opp. 16), but Plaintiffs’ claims are similarly conclusory. In
        18                   Celebrity Chefs, the court found allegations that a defendant had “intentionally
        19                   interfered” with certain contracts insufficient where plaintiff failed to identify
        20                   anywhere in the complaint “what acts [defendant] purportedly undertook to induce
        21                   third parties to breach their contracts with Plaintiffs, or why [defendant], rather than
        22                   other forces, was the cause of said breach(es) . . . On the face of the Complaint, it is
        23                   just as possible that [the third party] decided on its own to refuse to return the
        24
                             7
        25                     See also Wynn v. National Broadcasting Co., Inc., 234 F. Supp. 2d 1067, 1122
                             (C.D. Cal. 2002) (“The mere allegation that [] Defendants ‘purposefully and
        26
                             intentionally interfered’ with a contract, without any factual support . . . does not
        27                   satisfy the requirements for stating a claim for tortious interference with contractual
                             relations.”) (citations omitted).
        28

                                                                        11
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 17 of 26 Page ID #:351



                     1       [assets].” 16 F. Supp. 3d at 1157.8 As in Celebrity Chefs, Plaintiffs do not allege any
                     2       act Dr. Breitfeld undertook to induce any employee’s contract breach; nor do
                     3       Plaintiffs allege that Dr. Breitfeld, rather than some other reason, was the cause of the
                     4       unnamed employees’ purported breaches.
                     5             Byton’s bewildering claim that the “allegations . . . leave little room for
                     6       alternative theories of causation” (Opp. 17) is belied by the Complaint. There are a
                     7       myriad of reasons other than Defendant why Byton employees may have left the
                     8       company: Byton may have been a lousy place to work, Byton may not have met its
                     9       contractual obligations to its employees, or Byton may not have paid its employees
        10                   compensation they were owed. In any growing and competitive industry, people
        11                   change jobs, and Dr. Breitfeld is not responsible for employees’ decisions to leave
        12                   their jobs, absent some showing of unlawful action. Reeves, 33 Cal. 4th at 1149 (“[I]t
        13                   has long been the public policy of our state that ‘[a] former employee has the right to
        14                   engage in a competitive business for himself and to enter into competition with his
        15                   former employer, even for the business of ... his former employer, provided such
 Telephone: (424) 652-7800




        16                   competition is fairly and legally conducted.’”) (quotations and citations omitted).
        17                         Similarly, there are countless reasons why the employees may have breached
        18                   their confidentiality agreements, assuming any such breach actually occurred.
        19                   Whether or not any former Byton employee breached an agreement with Byton,
        20                   nothing in the Complaint indicates that the employees breached a contract because of
        21

        22                   8
                              See also Dryden v. Tri-Valley Growers, 65 Cal. App. 3d 990, 997 (1977) (“It has
        23                   been repeatedly held that a plaintiff seeking to hold one liable for unjustifiably
                             inducing another to breach a contract must allege that the contract would otherwise
        24                   have been performed, and that it was breached and abandoned by reason of the
        25                   defendant’s wrongful act and that such act was the moving cause thereof.”); National
                             Funding, Inc. v. Commercial Credit Counseling Services, Inc., 2018 WL 6444899, at
        26                   *5 (C.D. Cal., Nov. 6, 2018) (dismissing plaintiff’s claim for intentional interference
        27                   with contractual relations because plaintiff’s “conclusory assertion that ‘the Loan
                             Agreements would not have been breached or disrupted but for Defendants’ conduct”
        28                   was insufficient to support the element of causation).
                                                                        12
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 18 of 26 Page ID #:352



                     1       anything Dr. Breitfeld did. The list of alternative theories of causation is endless and
                     2       nothing in the Complaint precludes any of them. While Byton may want to use Dr.
                     3       Brietfeld as the scapegoat for all its woes, Byton does not state a cognizable claim for
                     4       interference with contract.
                     5                 2. Plaintiffs Fail to Identify Any Specific Contractual Relationship
                     6             Plaintiffs do not identify any specific contractual relationship with which
                     7       Defendant purportedly interfered. Citing a litany of cases, Plaintiffs argue that
                     8       naming specific parties or agreements is not required. (Opp. 13.) But, similar to
                     9       claims for interference with prospective economic advantage, courts that have
        10                   allowed contractual interference claims to proceed absent allegations of named
        11                   parties or contracts have done so where the Complaint supplied enough facts to allow
        12                   the district court to determine what contractual rights were possessed and whether
        13                   they were interfered with. UMG Recordings, 117 F. Supp. 3d at 1115; Ramona, 177
        14                   Cal. App. 3d at 1133 (allowing claim to proceed where defendant had knowledge of
        15                   “specific, albeit unnamed, lessee”).
 Telephone: (424) 652-7800




        16                         Plaintiffs try to distinguish Green Crush on the grounds that the plaintiffs in
        17                   that case purportedly failed to provide “any identifying information.” (Opp. 15.) But
        18                   the plaintiff in Green Crush provided just as much identifying information as
        19                   Plaintiffs here, if not more.
        20                         In Green Crush, the plaintiff sued five defendants, including one of plaintiff’s
        21                   former managers and two former independent contractors, for purported interference
        22                   with confidentiality agreements plaintiff had purportedly signed with unnamed
        23                   employees. 2018 WL 4940825, at *9. After the court dismissed the claim “for
        24                   failure to plead the identity of any specific third party with whom it contracted that
        25                   Defendants allegedly interfered,” plaintiff filed a first amended complaint which
        26                   identified a confidentiality agreement it had with only one employee, Duran. The
        27                   court held this was insufficient: “[b]esides Duran, Plaintiff has failed to plead the
        28                   identity of any of its employees with whom Defendants’ allegedly interfered. This

                                                                        13
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 19 of 26 Page ID #:353



                     1       require[s] dismissal of the claim because ‘to understand whether [the plaintiff’s]
                     2       performance was disrupted require[s] the district court to determine what contractual
                     3       rights [it] possess[ed].” Id. (quotations and citations omitted.) 9
                     4             The Complaint here is even more deficient than that in Green Crush. Plaintiffs
                     5       not only allege Defendant interfered with multiple confidentiality agreements with
                     6       unnamed employees, but also with an entirely separate second set of employment
                     7       contracts, for which they also fail to identify any of the parties who signed those
                     8       agreements, when those agreements were signed or the substance thereof. (Compl. ¶¶
                     9       58-68.)
        10                         Nor does Byton provide any allegations that would otherwise allow the district
        11                   court to understand what contractual rights were possessed so as to determine
        12                   whether the employees’ performance on the contract was disrupted. Byton fails to
        13                   specify the number of contracts that were signed, or whether Dr. Bretifeld is alleged
        14                   to have interfered with every contract of every departing employee or just some of
        15                   them. (Compl. ¶ 59 (“Most, if not all, of the former employees . . . had entered into
 Telephone: (424) 652-7800




        16                   confidentiality agreements”); ¶ 63 (“some of the former employees had employment
        17                   contracts”) (emphasis added).) Nor does Byton allege a single action that Dr.
        18                   Breitfeld took to cause any employee to breach any agreement. It is also not clear if
        19                   Byton claims Dr. Breitfeld took the same purported steps to interfere with all the
        20                   various contracts, or if Dr. Breitfeld is alleged to have interfered with each agreement
        21                   in a unique way. (Id. ¶¶ 58-68.) Byton also fails to allege any damage it purportedly
        22

        23
                             9
                              Likewise, in Dr. Breitfeld’s remaining authority, the court required that the plaintiffs
                             in question provide more facts than Plaintiffs here have provided. See In re
        24                   Centerstone Diamonds, Inc., 2014 WL 1330186, at *6 (C.D. Cal. Apr. 2, 2014)
        25                   (allegations that defendants interfered with “valid contractual relationships between
                             Debtors and multiple customers and consignees,” including a “Consignment
        26                   Agreement with FCC,” insufficient to state a claim); UMG Recordings, 117 F. Supp.
        27                   3d at 1115 (“To plead the claim adequately, counterclaimants must identify the third
                             party or parties whom they contracted, and the nature and extent of their relationship
        28                   with that party or parties.”).
                                                                        14
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 20 of 26 Page ID #:354



                     1       suffered. (Id.)
                     2             In short, Byton lumps an unspecified number of varying contracts together in a
                     3       hopeless mishmash of allegations, failing to allege who signed what when or the
                     4       substance of any of the agreements, and then attempts to hide behind Rule 8, arguing
                     5       that Dr. Breitfeld is “requesting discovery” merely by asking Byton to meet the
                     6       pleading standards of the tort. (Opp. 14.) Courts routinely reject such specious
                     7       claims. See e.g. Calsoft Labs, Inc. v. Panchumarthi, 2019 WL 5811300, at *4-5
                     8       (N.D. Cal., Nov. 7, 2019) (dismissing interference with contractual relations claim for
                     9       failure to identify specific contractual relations and rejecting argument that such
        10                   identification called for discovery; “Plaintiffs do not need discovery to learn which
        11                   clients and employees they have lost.”). This Court should also reject these
        12                   hopelessly vague allegations.
        13                             3. The Agreements Alleged as the Basis of Plaintiffs’ Interference Claims
        14                                Are Illegal in Violation of Business and Professions Code section 16600
        15                         Ignoring Dr. Breitfeld’s argument the alleged confidentiality agreements were
 Telephone: (424) 652-7800




        16                   facially invalid under Section 16600, Byton argues the agreements do not violate
        17                   Section 16600 because Dr. Breitfeld fails to explain how the confidentiality or term
        18                   employment agreements “actually” restrained any employee from engaging in his or
        19                   her profession, trade or business. (Opp. 17.) The argument is irrelevant as a matter
        20                   of law. See Dowell v. Biosense Webster, Inc., 179 Cal. App. 4th 564, 578 (2009)
        21                   (invalidating overbroad confidentiality provision as facially invalid in violation of
        22                   Section 16600).
        23                         Byton next presents another strawman – that the agreements are valid because
        24                   “[e]mployment restrictions that serve to protect an employer’s trade secrets,
        25                   proprietary information, and confidential information are valid in California.” (Opp.
        26                   17 (emphasis in original; citation omitted).) But what Dr. Breitfeld actually argued
        27                   was that the agreements were overbroad because they preclude employees from
        28                   disclosing “trade secrets and other confidential and proprietary information . . .

                                                                        15
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 21 of 26 Page ID #:355



                     1       without limitation.” (Compl. ¶¶ 9, 59-62 (emphasis added).) This is exactly the type
                     2       of broad contractual restraint that has been held void under section 16600. See
                     3       Dowell, 179 Cal. App. 4th at 578 (clause violated section 16600, even though it was
                     4       “’tethered’ to the use of confidential information,” because “[c]onfidential
                     5       information’ was broadly defined” in the agreement); Kolani v. Gluska, 64 Cal. App.
                     6       4th 402, 408 (1998) (invalidating agreement as violative of Section 16600 and
                     7       rejecting request to “rewrite the broad covenant not to compete into a narrow bar on
                     8       theft of confidential information”).
                     9             Byton’s argument that its confidentiality agreements are “limited” is therefore
        10                   belied by its own allegations. (Compare Opp. 18 (agreements do not prohibit
        11                   disclosure of “any information” but are “limited”) with Compl. ¶¶ 9, 62 (agreements
        12                   protect confidential and proprietary information “without limitation”). This is
        13                   particularly true, given that the alleged agreements apply indefinitely to the
        14                   employees’ post-employment behavior. See Western Air Charter, Inc. v. Schembari,
        15                   2017 WL 7240775, at *4 (C.D. Cal., Dec. 14, 2017) (agreement prohibiting employee
 Telephone: (424) 652-7800




        16                   “from using ‘Confidential Information to compete with [plaintiff] both during and
        17                   after [employee’s] employment, in perpetuity,” found to be facially invalid illegal
        18                   restraint on employee mobility in violation of Section 16600).
        19                         Finally, Byton argues that Section 16600 should not apply because Dr.
        20                   Breitfeld used “unfair or deceptive means to effectuate new employment.” (Opp. 20.)
        21                   In support of this assertion, Byton cites its own allegations that “solicitation of the
        22                   former Byton employees involved business interference, contract interference and a
        23                   breach of Dr. Breitfeld’s fiduciary duty to Byton.” (Id.) This conclusory and circular
        24                   argument is patently inadequate.
        25                         Byton does not cite a single factual allegation of any “unfair or deceptive
        26                   means” Dr. Breitfeld purportedly used. Byton’s other conclusory tort allegations do
        27                   not save this claim. All of those torts are equally devoid of any factual allegations
        28                   that Dr. Breitfeld used unfair or deceptive means to do anything. (Compl. ¶¶ 36-68.)

                                                                        16
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 22 of 26 Page ID #:356



                     1       Byton’s bare recitation of the labels of various causes of action does not rescue its
                     2       deficient claim.
                     3              Byton’s overbroad confidentiality agreements are void under Section 16600.
                     4       Accordingly, they cannot be the basis of an action for interference with contractual
                     5       relations. See Renaissance Realty v. Soriano, 120 Cal. App. 3d Supp. 13, 18 (1981)
                     6       (contract that is illegal or against public policy “cannot be the subject of the tort of
                     7       interference with a business or contractual relationship”).
                     8              C. Plaintiffs’ Conversion and UCL Claims Are Impermissibly
                     9                     Duplicative of Their Other Claims
        10                                1. CUTSA Preempts Plaintiffs’ Conversion and UCL Claims
        11                          Byton does not address, and therefore concedes, Dr. Breitfeld’s argument that
        12                   CUTSA preempts its claims for conversion and UCL insofar as those claims allege
        13                   trade secret misappropriation. See Personal Elec. Transports, Inc. v. Office of U.S.
        14                   Tr., 313 Fed. Appx. 51, 52 (9th Cir. 2009) (party waived argument by failing to raise
        15                   it in opposition to motion to dismiss). Instead, Byton presents another strawman,
 Telephone: (424) 652-7800




        16                   arguing its conversion claim is not preempted because “a conversion claim may be
        17                   premised on confidential information.” (Opp. 20 (emphasis added).) But Dr.
        18                   Breitfeld did not argue that a conversion claim could never be premised on
        19                   confidential information. Instead, Dr. Breitfeld argued that claims that duplicate
        20                   CUTSA are preempted, regardless of whether the claims are labeled “trade secrets” or
        21                   include other confidential or proprietary information. (Mot. 18-20); Silvaco, 184 Cal.
        22                   App. 4th at 236 (“CUTSA provides the exclusive civil remedy for conduct falling
        23                   within its terms”); Mattel, Inc. v. MGA Entm’t, Inc., 782 F. Supp. 2d 911, 987 (C.D.
        24                   Cal. 2011) (CUTSA “supersedes claims based on the misappropriation of confidential
        25                   information, whether or not that information meets the statutory definition of a trade
        26                   secret.”).
        27                          The test is not what labels a plaintiff employs. Rather, common law tort claims
        28                   are displaced by CUTSA where, as here, they “do not genuinely allege ‘alternative

                                                                          17
                                           REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 23 of 26 Page ID #:357



                     1       legal theories' but are a transparent attempt to evade the strictures of CUTSA by
                     2       restating a trade secrets claim as something else.” Silvaco, 184 Cal. App. 4th at 240.
                     3             Here, Byton’s CUTSA claim is wholly redundant of its conversion and UCL
                     4       claims. Plaintiffs’ CUTSA claim alleges that Defendants misappropriated Plaintiffs’
                     5       “trade-secret, proprietary and other confidential information.” (Compl. ¶¶ 23, 25.)
                     6       These allegations are identical to Plaintiffs’ conversion and UCL allegations. (Id. ¶
                     7       71 (Defendants wrongfully converted Byton’s “trade-secret, proprietary and other
                     8       confidential information”); id. ¶ 74 (Defendants violated UCL by “misappropriat[ing]
                     9       Byton’s trade-secret and other confidential information.”).)
        10                         Plaintiffs cite Terarecon, Inc. v. Fovia, Inc., 2006 WL 1867734, at *10 (N.D.
        11                   Cal., July 6, 2006) for the proposition that a conversion claim based on
        12                   misappropriation of proprietary materials is not superseded where a plaintiff does
        13                   “not incorporate by reference its allegation that its proprietary materials are trade
        14                   secrets in its proposed claim for conversion.” (Opp. 21.) But Plaintiffs do
        15                   incorporate by reference their trade secret allegations in their purported claims for
 Telephone: (424) 652-7800




        16                   conversion and violations of the UCL. (Compl. ¶¶ 69, 73 (“Byton incorporates by
        17                   reference as though fully set forth herein the allegation of the preceding paragraphs of
        18                   this complaint.”) Thus, Terarecon proves Dr. Breitfeld’s point: Byton’s conversion
        19                   and UCL claims rely on the same allegations as its CUTSA claim and are therefore
        20                   preempted.
        21                         Byton’s claim that Dr. Breitfeld ignores the “separate” allegations of employee
        22                   solicitation in the UCL claim (Opp. 23) is patently false. Dr. Breitfeld clearly
        23                   addressed these allegations in his Motion, stating that “[t]he fact that, in addition to
        24                   trade secret misappropriation, Plaintiffs’ UCL claim also includes allegations of
        25                   Defendants’ solicitation of Plaintiffs’ employees is immaterial to this analysis.”
        26                   (Mot. 20 (quoting K.C. Multimedia, Inc. v. Bank of America Tech. & Operations,
        27                   Inc., 171 Cal. App. 4th 939, 958 (2009) (CUTSA supersedes any claim “based on the
        28                   same nucleus of facts as the misappropriation of trade secrets claim,” even though the

                                                                         18
                                          REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 24 of 26 Page ID #:358



                     1       superseded claim may seek “’something more’ than trade secret relief”); Mattel, 782
                     2       F. Supp. 2d at 986 (explaining that, under California law, a claim based on
                     3       misappropriation may be superseded by CUTSA regardless of whether it “require[s]
                     4       proof of ‘additional elements’”)).
                     5             As Byton’s conversion and UCL claims are wholly duplicative of its CUTSA
                     6       claim, they are preempted by CUTSA and are appropriately dismissed at the pleading
                     7       stage. See SunPower, 2012 WL 6160472, at *15 (granting motion to dismiss
                     8       conversion claim as preempted by CUTSA and rejecting argument that dismissal at
                     9       the pleading stage was “premature”).
        10                             2. Plaintiffs’ UCL Claim Impermissibly Seeks Duplicative Relief
        11                         Plaintiffs argue their UCL claim should survive even though it impermissibly
        12                   seeks damages because they have no adequate remedy at law. (Compare Opp. 23
        13                   with Compl. ¶ 75 (seeking “damages in an amount to be proven at trial” for UCL
        14                   claim).) But Byton’s request for injunctive relief does not save its claim. “[W]here
        15                   an equitable relief claim ‘relies upon the same factual predicates as a plaintiff’s legal
 Telephone: (424) 652-7800




        16                   causes of action, it is not a true alternative theory of relief but rather is duplicative of
        17                   those legal causes of action,” and should be dismissed. Zapata Fonseca v. Goya
        18                   Foods, Inc., 2016 WL 4698942, at *7 (N.D. Cal., Sept. 8, 2016) (dismissing UCL
        19                   claim that “rel[ied] upon the same factual predicates as . . . plaintiff’s legal causes of
        20                   action”) (quoting In re Ford Tailgate Litigation, 2014 WL 1007066, at *5 (N.D. Cal.,
        21                   Mar. 12, 2014)); Green Crush, 2018 WL 4940825, at *6 (dismissing UCL claim
        22                   because “[t]he injunctive relief Plaintiff request[ed] in its prayer for its UCL claim
        23                   [was] identical to the injunctive relief requested” in its other claims; “[i]n light of the
        24                   duplicative nature of Plaintiff’s UCL claim, Plaintiff has not pled that it has ‘no
        25                   adequate remedy at law’”).
        26                         Plaintiffs’ UCL claim relies on the exact same factual predicate as their other
        27                   claims. In support of their UCL claim, Plaintiffs allege that Defendant: (1) solicited
        28                   Byton’s employees, and (2) misappropriated Byton’s trade-secret and other

                                                                        19
                                         REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 25 of 26 Page ID #:359



                     1       confidential information. (Compl. ¶ 74.) Plaintiffs seek the same redress for
                     2       solicitation of Byton’s employees in their breach of fiduciary duty and intentional
                     3       interference and negligent interference with prospective economic advantage claims.
                     4       (Id. ¶¶ 36-57.) They seek the same redress misappropriation of trade secrets in their
                     5       CUTSA, UTSA, intentional interference with contractual relations and conversion
                     6       claims. (Id. ¶¶ 20-35, 58-72.) Critically, Plaintiffs seek injunctive relief under both
                     7       their CUTSA and UTSA claims. Plaintiffs’ UCL claim is therefore duplicative of
                     8       their CUTSA and UTSA claims in substance and in requested relief. (Id. ¶¶ 26, 40.).
                     9       This is an additional basis for dismissal. Green Crush, 2018 WL 4940825, at *6
        10                   (dismissing UCL claim that sought duplicative injunctive relief).
        11                          Byton is incorrect that courts refuse to assess whether a plaintiff has an
        12                   adequate remedy at law at the pleading stage. (Opp. 24.) The court in Green Crush
        13                   made this assessment at the pleading stage, as have numerous other courts. 2018 WL
        14                   4940825, at *6; Zapata, 2016 WL 4698942, at *7; Philips v. Ford Motor Co., 2015
        15                   WL 4111448, at *16-17 (N.D. Cal., July 7, 2015) (granting motion to dismiss where
 Telephone: (424) 652-7800




        16                   complaint failed to allege there was no adequate remedy at law) (collecting cases).
        17                   Plaintiffs’ UCL claim is wholly duplicative of their other claims. It should be
        18                   dismissed.
        19                   III.   CONCLUSION
        20                          For all of the foregoing reasons, Dr. Breitfeld respectfully requests that the
        21                   Court dismiss the fourth, fifth, sixth, seventh and eighth causes of action of Plaintiffs’
        22                   Complaint.
        23

        24                   Dated: February 14, 2020                   BAKER MARQUART LLP
        25
                                                                  By:     /s/ Ryan G. Baker
        26                                                              Ryan G. Baker
                                                                        Donald Pepperman
        27                                                              Scott M. Malzahn
                                                                        Teresa L. Huggins
        28                                                              Attorneys for Defendant Carsten Breitfeld
                                                                         20
                                          REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
Case 2:19-cv-10563-DMG-JEM Document 26 Filed 02/14/20 Page 26 of 26 Page ID #:360



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
        10

        11

        12

        13

        14

        15
 Telephone: (424) 652-7800




        16

        17

        18
        19

        20

        21

        22

        23

        24

        25

        26

        27

        28

                                                            21
                             REPLY BRIEF IN SUPPORT OF CARSTEN BREITFELD’S MOTION TO DISMISS
